Title: From George Washington to the Continental Navy Board, 27 October 1777
From: Washington, George
To: Continental Navy Board



Gentlemen
Head Quarters [Whitpain Township, Pa.] 27th October 1777

I this morning recd your favr of the 26th. I refer you to a letter which I wrote you a few hours ago urging the necessity of scutling the Frigates immediately. I then imagined that there were a considerable number of seamen on Board of them, but since I have seen the Returns, I think the necessity more pressing. The people on board could not defend them against a couple of armed Boats. An intelligent lad from Philada says they have been bringing seamen and flat Boats from the Fleet below, and it is more than probable that they may have their Eye upon the Frigates above, I therefore would advise you to sink not only them immediately upon the Rect of this, but every other Vessel capable of being converted into an armed Vessel. The smaller craft and flat Boats that are not wanted to transport troops occasionally to be carried as high up the Creeks and River as possible. The soldiers that were on board the Frigates to be sent under the care of an officer to join their Regiments and the few seamen down to our Fleet. If those Watermen that you mention who are on board private Vessels could be prevailed upon by any means to serve in our fleet till the Frost, it would answer a very valuable purpose, and rather than miss of them I would offer handsome terms. but not so much as to occasion jealousy & uneasiness in these already in Service.
